3 U.S. 401 (____)
3 Dall. 401
WILSON
versus
DANIEL.
Supreme Court of United States.

*402 In February term 1797, E. Tilghman, for the Defendant.
*404 ELSWORTH, Chief Justice.
There have been two exceptions taken to the record in the present case: 1. That the judgment of the inferior Court is so defective, that a Writ of Error will not lie upon it. It is evident, however, that the judgment is not merely interlocutory; but is in its nature final, and goes to the whole merits of the case. Though imperfect and informal, it is a judgment on which an execution could issue; and as the Defendant below might be thus injured by it, we are unanimously of opinion, that he is entitled to a Writ of Error.
2. The second exception is, that the judgment is not for a sum of sufficient magnitude to give jurisdiction to this Court. On this exception there exists a diversity of sentiment, but it is the prevailing opinion, that we are not to regard the verdict, or judgment, as the rule for ascertaining the value of the matter in dispute between the parties. By the judicial Statute, it is provided that certain decisions of the Circuit Courts, in certain *405 cases, may be reversed on a Writ of Error in the Supreme Court; but it is declared that the matter in dispute must exceed the sum or value of 2000 Dollars. To ascertain, then, the matter in dispute, we must recur to the foundation of the original controversy  to the matter in dispute when the action was instituted. The descriptive words of the law point emphatically to this criterion; and in common understanding the thing demanded (as in the present instance the penalty of a Bond) and not the thing found, constitutes the matter in dispute between the parties.
The construction, which is thus given, not only comports with every word in the law, but enables us to avoid an inconvenience, which would otherwise affect the impartial administration of justice. For, if the sum, or value, found by a verdict, was considered as the rule to ascertain the magnitude of the matter in dispute, then, whenever less than 2000 dollars was found, a Defendant could have no relief against the most erroneous and injurious judgment, though the Plaintiff would have a right to a removal and revision of the cause, his demand (which is alone to govern him) being for more than 2000 dollars. It is not to be presumed that the Legislature intended to give any party such an advantage over his antagonist; and it ought to be avoided, as it may be avoided, by the fair and reasonable interpretation, which has been pronounced.
IREDELL, Justice.
I differ from the opinion, which is entertained by a majority of the Court on the second exception; though, if the merits of the cause had been involved, I should have declined expressing my sentiments. As, however, the question is a general question of construction, and is of great importance, I think it a duty, briefly, to assign the reasons of my dissent.
The true motive for introducing the provision, which is under consideration, into the judicial act, is evident. When the Legislature allowed a Writ of Error to the Supreme Court, it was considered, that the Court was held permanently at the seat of the National Government, remote from many parts of the Union; and that it would be inconvenient and oppressive to bring suitors hither for objects of small importance. Hence, it was provided, that unless the matter in dispute exceeded the sum, or value, of 2000 dollars, a Writ of Error should not be issued. But the matter in dispute here meant, is the matter in dispute on the Writ of Error. In the original suit, indeed, I agree, that the demand of the party furnishes the rule of valuation; but the Writ of Error is of the nature of a new suit; and whatever may have been formerly the question on the merits, if we think the Plaintiff is not entitled to recover more than *406 1800 dollars, the Court has not jurisdiction of a cause of such value, and cannot, of course, pronounce a judgment in it.
At common law, indeed, the penalty of the bond was alone regarded; and though, in a case like the present, only one shilling damages should be given by the Jury, the judgment at common law would be rendered for the whole penalty; so that the suffering party would be obliged to resort to a Court of Equity for relief. The Legislature, however, has deemed it expedient to guard against the mischief, and, at the same time, to prevent a circuity of action, by impowering the common law Courts to render judgment, in causes brought to recover the forfeiture annexed to any articles of agreement, covenant, bond, or other specialty, for so much as is due, according to equity. From the time of passing the act, the Plaintiff can recover no more under the penalty of the bond, than the damages assessed, or adjudged; and if a Court of common law is thus empowered to regard the matter in dispute, independent of the strict common law forfeiture of the penalty, this ought to be deemed, to every legal intent, the proper mode of settling and ascertaining the value, or amount, to which the words of the law shall be applied, in the case of a Writ of Error.
The objection, which seemed, principally, to operate against this doctrine, in the mind of the Court, as well as of the Bar, was its tendency to entitle one party to a Writ of Error, and to exclude the other: but the objection cannot arise in this case, as both parties would be alike estopped by the insufficiency of the sum. A new law, however, of a scope so extensive, cannot be expected to provide for every possible case; and it is no reason why a plain provision should not operate, that another provision may be necessary to avoid an inconvenience, or to establish equality between the parties.
I must, therefore, repeat my opinion, that although the Plaintiff's demand is to be regarded in the original action; yet, that the sum actually rendered by the Judgment, is to furnish the rule for fixing the matter in dispute upon a Writ of Error. And the sum actually rendered, being less than 2000 dollars, the Court cannot, I think, exercise a jurisdiction in the present cause.
CHASE, Justice.
On the first exception to this record, there is no diversity of opinion; and I, also, agree with the majority of the Court in the decision upon the second exception, though for reasons different from those that have been assigned.
This is a question of jurisdiction; and the law vests the jurisdiction, if the matter in dispute between the parties exceeds the sum, or value, of 2000 dollars. Whenever the objection arises on the amount of the matter in dispute, it is not, in my *407 opinion, to be settled here, by what appears on the Writ of Error, but it is to be settled in the inferior Court, according to the circumstances appearing there, in each particular case. There is no common, uniform, rule that can be applied to the subject. I do not think, that the demand of the Plaintiff ought to be made the sole criterion; for, then, every Plaintiff might entitle himself, in every case, to a Writ of Error, by laying his damages proportionally high: and I think that the amount rendered by the judgment would be found, in the far greater number of cases, to be the true rule. It must be acknowledged, however, that in actions of tort, or trespass, from the nature of the suits, the damages laid in the declaration, afford the only practicable test of the value of the controversy.
Enquiring, therefore, what was in dispute in the present case, we find, that the action was brought on a bond, with a condition for performing two acts, and the non-performance of both acts constitutes the breach assigned. The record is distorted by great irregularities; but every part of the pleadings, verdict, and judgment, that is not conformable to the common law, I reject as not belonging to the case, which is neither founded on the statute of 8 & 9 W. 3. c. 10. nor on the act of the Assembly of Virginia. Considered, therefore, as an action at common law, the penalty is forfeited on the non-performance of either of the acts, which are the subject of the condition. The judgment of the Court is rendered for that penalty; and though it is stated, that the judgment shall be discharged, on payment of a smaller sum, such a stipulation is inconsistent with the nature of a common law judgment; it must be treated as mere surplusage; and in this view of the case, I am of opinion that the Court has jurisdiction.
ELSWORTH, Chief Justice.
I will repeat and explain one expression, which was used in delivering the opinion of the Court, and which seems to have been misunderstood.
It was not intended to say, that on every such question of jurisdiction, the demand of the Plaintiff is alone to be regarded; but that the value of the thing put in demand furnished the rule. The nature of the case must certainly guide the judgment of the Court; and whenever the law makes a rule, that rule must be pursued. Thus, in an action of debt on a bond for £100, the principal and interest are put in demand, and the Plaintiff can recover no more, though he may lay his damages at £10,000. The form of the action, therefore, gives in that case the legal rule. But in an action of trespass, or assault and battery, where the law prescribes no limitation as to the amount to be recovered, and the Plaintiff has a right to estimate his damages at any sum, the damage stated in the declaration is the thing put in *408 demand, and presents the only criterion, to which, from the nature of the action, we can resort in settling the question of jurisdiction.
The proposition then is simply this: Where the law gives no rule, the demand of the Plaintiff must furnish one; but where the law gives the rule, the legal cause of action, and not the Plaintiff's demand, must be regarded.
The objections over-ruled, and JUDGMENT affirmed.[*]
NOTES
[*]  Besides the exceptions above stated, several errors were assigned, which had been argued at a former term, in the absence of the Chief Justice. The Court, after deciding the question of jurisdiction, called on the Counsel to proceed in the argument on those errors; but E. Tilghman observed, that the Court had been so evidently against him, that he would not press the subject further.